The Attorney                   General of Texas
                                              June    20,    1978

JOHN   L. HILL
Attorney General


                   Honorable Michael D. Meredith                        Opinion No. H- 1189
                   Moore County Attorney
                   P. 0. Box 634                                        Re: Authority    of Moore County
                   Dumas, Texas                                         to grant revenue sharing funds to
                                                                        private day care center.

                   Dear Mr. Meredith:

                          You ask whether Moore County may use federal revenue sharing money
                   to supplement    the operating budget of a private nonprofit          day care center.
                   The county receives the funds under the State and Local Fiscal Assistance
                   A&t of 1972, 31 U.S.C. SS 1221 - 1265. A 1976 amendment             to the Act deleted
                   the provision which required local governments          to apply revenue sharing funds
                   to certain priority expenditures.      Pub. L. No. 94-488, 90 Stat. 2341. See also
                   31 C.F.R. S 51.41. A local government      is still required to spend these funds “in
                   accordance    with the laws and procedures       applicable to the expenditure   of its
                   own revenues.”     31 U.S.C. S 1243(a)(4).

                           The commissioners       court has only those powers that the Constitution
                   and statutes have conferred upon it. Canales v. Laughlin, 214 S.W.2d 451 (Tex.
                   1948). Statutory      authority     exists for the provision of services to specific
                   groups of children.     See, e.&, V.T.C.S. art. 2351, S 11 (provision for support of
                   paupers);   V.T.C.S. art. 5138 (county homes for dependent                     and delinquent
                   children);   V.T.C.S.     art.   5547-203       (community       mental     health   - mental
                   retardation   centers).    See also V.T.C.S. art. 695a-4 (federally established day
                   care program administered          through Department          of Public Welfare).       Under
                   appropriate     circumstances,       these   statutes     would authorize       the county to
                   provide day care for some children.               See Attorney        General Opinion H-423
                   (1974) (child care center operated           under.T.C.S.         art. 5547-203).      Where a
                   county is authorized       to provide child care, it may contract               with a private
                   entity to perform this service.            See Attorney      General Opinion M-843 (1971)
                   (cu;c;sct    with private agency fzcare               .and supervision      of juvenile delin-
                             . See also Attorney          General Opmion H-127 (1973) (use of revenue
                   sharing funds to contract       with corporation        to establish recreation     center for
                   indigent aged).

          .




                                                            P.   4788
Honorable   Michael   D. Meredith      -     Page 2      (H-1189)



        However, we find no statute      authorizing   the commissioners     court to provide
day care for all children in the county. ‘Prior opinions of this office have indicated
that the county does not have general authority               to provide day care at the
discretion    of the commissioners      court.     See Attorney     General Opinions M-264
(1968); O-5386 (1943). The proposed transaction          does not require the recipient     to
use the funds to provide day care only in those instances             where the county could
provide it. It instead appears to be an unconditional             grant to a private entity,
which in our opinion constitutes      a donation of public funds to a private corporation,
in violation    of article   3, section    52 and article      ll, section   3 of the Texas
Constitution.     See
                  -    Attorney   General    Opinions   H-520   (1975);  M-661 (1970); O-5386
(1943).

                                        SUMMARY

            While under certain circumstances        a county may contract
            with private entities   for day care services, a county may not
            make an unconditional      grant of revenue sharing funds to a
            private day care center       serving children   generally.  The
            proposed expenditure     would violate article 3, section 52 and
            article 11, section 3 of the Texas Constitution.




                                                  Attorney   General   of Texas

APPROVED:




DAVID M. KENDALL,        First   Assistant




C. ROBERT HEATH, Chairman
Opinion Committee

jsn




                                             P.   4789